Citation Nr: 1644284	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-49 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2016, the Board denied service connection for diabetes mellitus. The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In an Order dated in June 2016, the Court granted a Joint Motion for Remand, which was incorporated by reference, to vacate the Board decision and remand the case to the Board.


REMAND

The Board finds that additional development is required for the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the Veteran's claim for service connection for diabetes mellitus, that claim was remanded by the Court for further development based on a Joint Motion for Remand that agreed that the Board in its pervious denial of service connection did fully address positive evidence of herbicide exposure during the Veteran's service in Vietnam.  The Court found that the Board did not explain why a VA-generated November 2012 letter from the VA medical eligibility division noted positively for Agent Orange exposure during active service.  There was no evidence that the VA undertook any efforts to ascertain the criteria or evidence of how such a determination was reached.  Accordingly, the July 2016 Joint Motion for Remand agreed that the Board must determine the specific methodology/measures taken, or evidence used, by the Enrollment Eligibility Division (EED) of the VA to determine herbicide exposure prior to discounting the probative value of that letter.  

The Board notes that a review of the evidence of record shows that there is no evidence of the measures undertaken by the Medical Eligibility Division in determining that the Veteran was in-fact exposed to herbicides, or of efforts undertaken by VA to obtain the details of any such process.  Therefore, remand is required for the VA to fulfill the duty to the Veteran and accomplish the development agreed to in the Joint Motion for Remand. 

With regard to the claim for an increased rating for PTSD, the Board notes an August 2016 rating decision granted service connection for PTSD and assigned an initial 70 percent rating.  However, in a subsequent letter in the same month, the Veteran's representative filed a statement which expressed the Veteran's intent to contest the disability rating assigned for PTSD.  Included with that letter was a formal Notice of Disagreement Form, on VA Form 21-0958, for an increased rating.  The Board finds that correspondence is a timely notice of disagreement to the initially assigned rating.  38 C.F.R. § 20.201(b) (2015).  No statement of the case addressing that claim has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board finds that adjudication of the claim for TDIU has not been provided to the Veteran subsequent to the Board's February 2016 remand of the claim for a TDIU.  The February 2016 Board requested that the claim be readjudicated  and a supplemental statement of the case be issued.  To date, no supplemental statement of the case has been issued.  The Board notes that a remand by the Board confers on the Veteran the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).     

Accordingly, the case is REMANDED for the following action:

1.  Undertake such actions as deemed appropriate to obtain information from the Medical Eligibility Division of VA, or any other appropriate sources, with regard to the procedures, criteria, and/or evidence used to determine the Veteran's herbicide exposure, as noted in a November 2012 letter.  That determination was provided more than four years ago, and any current procedures and criteria, such as Standard Operating Procedures must show effective dates that encompass that determination period.  At least two attempts should be made to obtain a clarification regarding the procedure and criteria of the noted division of the VA, or other appropriate VA departments, and those effort should be explicitly noted of record in the claims file. 

2.  Issue a statement of the case addressing the issue of entitlement to an increased rating for PTSD.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


